Citation Nr: 0719941	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04 24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic 
gastrointestinal and digestive condition, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The veteran had active military service from October 1999 to 
October 2003, to include service in the Persian Gulf War from 
January 2003 to June 2003.  A copy of the veteran's DD Form 
214 indicates that he was awarded the Combat Action Ribbon 
and the record confirms that he received the Purple Heart for 
wounds received in action in Iraq on April 9, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board points out that in the March 2004 rating decision, 
the RO only considered the veteran's chronic gastrointestinal 
and digestive condition on a direct basis, as that was the 
allegation put forth by the veteran.  However, he is a 
Persian Gulf veteran, and gastrointestinal symptoms are 
potential indicators of undiagnosed illness.  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application.)  Because the evidence in this case reasonably 
raises a claim for service connection for IBS on the basis of 
undiagnosed illness, the issue on appeal have been 
recharacterized as shown above.  Since the RO did not 
consider this aspect of the veteran's claim, it must be 
remanded to ensure that the veteran is afforded full due 
process of law.

For these reasons, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




REMAND

As noted above, the veteran served in the Persian Gulf War 
from January 2003 to June 2003.  Thus, under regulation, his 
claim must be considered for presumptive service connection 
of an undiagnosed illness.  Moreover, his record also 
reflects receipt of the Combat Action Ribbon, as well as the 
Purple Heart Medal, either of which denotes combat 
participation. Thus, the veteran is also entitled to have his 
claims adjudicated under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) provide 
a reduced evidentiary burden for combat veterans that relates 
only to the issue of service incurrence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

Compensation may be paid to a Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, irritable bowel syndrome.  38 C.F.R. § 
3.317(b).  Qualifying chronic disabilities include certain 
medically unexplained chronic multisymptom illnesses defined 
by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a).  
The chronic disability must have manifested either during 
active military, naval or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  An 
examination to clarify whether a diagnosis of irritable bowel 
syndrome or other gastrointestinal disorder is warranted is 
indicated.

Although the veteran was afforded a VA examination in 
February 2004, and the examiner notes "probable irritable 
bowel syndrome", the examiner did not address the etiology 
of any current irritable bowel syndrome (IBS).  Moreover, the 
Board notes that it appears that the veteran was never 
provided a VA Gulf War protocol examination.  The Board finds 
that a more definitive opinion, based on consideration of the 
veteran's documented history and assertions, as would be 
helpful in resolving the claim.  Accordingly, the RO should 
arrange for an appropriate VA examination.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim. 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

In his April 2004 Notice of Disagreement (NOD), the veteran 
indicated that there were additional medical records from the 
VA medical center (VAMC) in Erie, Pennsylvania.  However, 
only VA treatment records dated through February 2004 are 
associated with the claims.  The Board finds that all 
outstanding VA medical records must be obtained prior to its 
consideration of the claims.  VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, as VA 
is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development in 
this regard.

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claim for 
service connection for chronic gastrointestinal and digestive 
condition, to include as due to an undiagnosed illness 
resulting from service in the Persian Gulf War.  VA 
notification should include notice of information regarding 
the information and evidence needed to assign disability 
ratings and effective dates. (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent proper 
notice pertaining to the claim of service 
connection for a chronic gastrointestinal 
and digestive condition, to include as 
due to an undiagnosed illness.  This 
notice must comply with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159.  The notice 
must also include the type of information 
and evidence necessary to assign a 
disability rating and an effective date 
in the event that service connection is 
granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  The RO should obtain from the Erie 
VAMC all outstanding pertinent records 
from February 2004 to the present. The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3. After all records and/or responses 
received have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA examination 
by a physician who should state whether 
there are any objective medical 
indications that the veteran currently 
suffers from a chronic gastrointestinal 
and digestive condition, to include 
whether he definitively suffers from IBS 
or other known diagnosis.

If a diagnosis cannot be established, 
this should be stated.  If the indicated 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative medical evidence that the 
undiagnosed illness was not incurred 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after service.

The designated physician must be provided 
with the claims file, to specifically 
include a copy of the February 2004 VA 
examination, as well as a copy of this 
REMAND.  Based on the February 2004 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection on appeal, in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

